Case 1:19-cv-00669-DDD-JPM Document 1-1 Filed 05/24/19 Page 1 of 4 PageID #: 6


                              ~       ~          i       ~        ~
                                            !` ~         i

                                      SUIT I~Tt~. 2019-229

LAFAI~GUE, T}AVID E

VS.2019-229

TRANSAMERICA LIFE I:N~UI~AN~E CC7


  TG►:   TI~.ANSAMERICA LIFE Il'~SUFtANCE CCU
         THROUGH S.{~.S
         8585 ARCHIVES AVE
         BAT{~N ROUGE, LA 7t}80~


   YOU ARE HERE$Y natifi~d that the following demand has been filed against you in the
Court by the above named Plaintiff, to-wig

     In writing cs~ntained in the Petition Qf DAVID E LAFARGUE V~. TR.ANSAMERICA LIFE
INSUI7:ANCE CC?. A copy of which accompanies this Citation. Asper sworn, itemized
statement azid other documents filed herein and made a part of this citation as fully as if copied
herein amicable dema~zd together wikh interest artd costs of c4ur~.

     Yau are hereby sttmmc~ned and cited, within ten (IO) days from service hereof, ~o comply
with the demand df the plaintiff againsf you herein ar state your answer to the demand to th~
clerk of this pity Court, holding session in the City Curt Annex Building X27 North ~Vashingtc~n
Street, Marksville, Louisiana ycru will either comply v~rith the demand contained in the attached
petition or make in aforesaid court within the delay above expressed.

~-IEREIN FAIL NOT or Judgment will be rendered against you with interss~ and cost. Witness the
Honorable Angela J. Piazza, III ]udge of said court, this 9th day of April, 2029.



                                                          CIVIL, CLERK




                                      (PERSC)NAL SERVICE}

Received the above citation an     day of                        2019, served said citation on
       day of                  _, 20T9 in person on the at~ove named individual
TRA1~tSAMERICA LICE INSURAhiCE CO .


ADURF,~S AIVD PARISH


DEPUTY SHETtI~F

                                    {]7CaMICILIARY SERVICE)

Received the above Citation on       _ _day of                        ZQ19, served said citation on
         day of                        2 19 in person tin the above Warned individual's domicile
with (Names Address, &Parish}

A PEIZSUN APPARENTLY ABC7VE THE ASE C}F SIXTEEN YEARS RESIDING AT THE SAID
D~IMFCILE AS A MEMBER THERE{~F FR{~M WHICH AT THE TIME CAF SAID SERVICE, THE
ABOVE NAME INDIVIDUAL WAS ASSENT.
                                                                                          foregoing; is a srue
                                                                'I-his bcstiC~€s that the       ~,~~Qd th'f
                                                                        of       ri~inul si '
D~PLTTY aHERIFF
                                                                          ~+~~Y.SKS4ec z-~'
                                                                 ~(Cta:.
                                                                 P.15}~TC~O J. P'{51777.~1• ~~
                                                                 ,Sedge, 3'SeStiiiIlg
                                                                                                  EXHIBIT "A"
Case 1:19-cv-00669-DDD-JPM Document 1-1 Filed 05/24/19 Page 2 of 4 PageID #: 7



                                    SUIT #                      ~..m...

                                                               11~IARI{~VILLE CITE CUURT

vs.                                                            r~~;~~~c.~               r~~►
                                                               sT~T~ aF ~o~sa~alva.


         3~TQW ANT{} CQURT, through undersigned counsel, comes petitioner, DAVID E.

LAFARGUE, resident and damiciliaryofMarksville, Avvyelles Parish, Louisiana, who withrespect

represents:

                                                   1.

         1'+Tamed defendant herein is TRA.NSAMERICA LIFE INSURANCE COMPA.R1`~ (hereinafter

"TRANSAMERICA"), a foreign insurance company, authorized to and doing business in

NSarksvilla, Avayelles Parish, Louisiana, who maybe served thcaugh the Louisiana Secretary ref

State.



         Petitioner shows that in June of 1996, a licensed representative of Life ~n~estors Insurance

Company of America solicited and sold a cancer insurance policy to him in Marksvil2e, Louisiana

where he was an employee of the Avoyelles Parish Police Jury

                                                   3.

         Petitioner shows that Life Investors was later merged into defendant TRANS AMERICA, the

latter of whom. agreed to hr~nor all aspects of the contract of insurance issued by Life Investors.

                                                   ~.

         Petitioner paid premiums for approximately twenty-two X22) years before he was advised that

he had cancer and as a result thereof, filed ~ claim with the defendant Herein for benefits under the

cancer ~alicy.

                                                   5.

         ~f~er a positive finding of colon cancer, petitioner underwent a Subtotal Cc~lectorny with end-

tc~~side, hand-sewn ileosi~mflid anastomosis on Ivfarch 14, 201 S at M.I .Anderson Cancer Center

in Houston, Texas.



         Petitioner way thereafter discharged from the hospital on March 21, 2018 a~ 3:54pm and
                                                                                                       forego~'g is A troe
                                                                          'I`his certifies that the           rr filed thi.
                                                                           ~      of ~t3te originril~.s' r             24
                                                                                  ~ ~  ~ ~~
                                                                           Clerk. 5; ~vilk City                 ~    2
                                                                           Angelo J. Pia~z~» ~
                                                                           Judge, Presiding
Case 1:19-cv-00669-DDD-JPM Document 1-1 Filed 05/24/19 Page 3 of 4 PageID #: 8



readmitted approximately 3:OOam can March 22, 2018, less than 12 hours later.



         {fin this last admission, petitioner underwent an exploratory laparotomy, resection cif the

previous {March 14, 2018) ileorectal anastomosis, and the creation of a rectosigmaid mucous fistula.



         The operative findings included the fact fihat there was a Ieakage at the ileosigmoid

anastamosis performed t+n March l~, 2Q18 to remove the cancerous portion afthe colon.



         Peritioner submitted a proof of claim to the defendant along with the medical records from

M.D. Anderson far the mr~nths of February, March, and April of 2018, containing 833 pages,

tiet~i~ing al! operations perfanned and the findings therein.

                                                  10.

         Defendant responded by paying some benefits that were due for only the period between

March 14, 2018 and March 21, 2f}18 and noE far the hospitalization beginning March 22, 2Q18,

ultimately stating;

                "`~'he rnedica~ recflrds indicated that this hc~spi~ai confinement was due to
                abdnmi~s~i pain and hypotension and was not fc~r the #reatment of cancer,"

                                                   11.

         Peti#inner avers that his hospitalization and the procedures he underwent from March 22,

2018 through Apri14, ~.Ol 8 was a continuation of the treatment for his cancer pursuant to a Subtotal

Calectorny with. ileasigrnoid anas~vmosis.

                                                   12.

         Petitioner avers that the policy described above is ambiguous with respect to coverage for

cancer treatment as evidenced by the defendants interpretation in this case and the quflte set f€~rth

above.

                                                   13.

         Petitioner fiirther avers that defendants' failure to pay hospitalization, lodging and ambulance

benefits under its po3icy is not only unreasanabte, but also arbitrary and capriczaus, entitling him to

an award for penalties and attorney's fees pursuant t+a La. R.S. 22:1821 and other laws of this state.
 Case 1:19-cv-00669-DDD-JPM Document 1-1 Filed 05/24/19 Page 4 of 4 PageID #: 9



              REFQR~, pe~tit~ner prays ghat the defendant be duly cited to appear and answer this

petition, and after due proceedings are had, there be a judgment in petitioners favor and against the

defendant:

       1.      FQr all benefits due under the policy issued ~y defendant, together with penalties
               and attorneys fees as provided bylaw;

       2.      For legal interest an all sums due from the date of judicial demand, until paid, and
               all cost of the proceedings; and

        3,     Far all ether equitable relief as this case may present.
                                                              .,                       ~




                                                                   JOI~IATHAN,~_~~SPARD j
                                                      ._---                 EY AT LAW       ~
                                                                   BAR ROLL # 27474
                                                                   313 NORTH MAIN STREET
                                                                   P.C}. BOA 5~6
                                                                   lY1.AFtKSVILLE, LULTI~IANA 71351
                                                                   PH(7NE        318-240-?329
                                                                   F1~           318-253-7522




                                                       ~:                                               "1~'",
                                                                   'MA       LL BORDELC~t, 3R.
                                                                    ATTO EY AT LAW
                                                                    BA.R ROL # ~32~i9
                                                                    NiARKS~I~.LE, LA 71351
                                                                    {318} 253-6227

                                                    ATTClPNEYS FAR DAVID E. LAFARGUE


 PLEASE SERE:

 Transamerica Life Insurance CQmpaz~y
 through the Louisiana Secretary t~€State
